Citation Nr: 0918497	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-14 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for dysthymia with 
borderline personality disorder and intermittent explosive 
disorder has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 20, 1972 to 
September 17, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) dated in May 2004 and June 
2004 that denied the Veteran's claim of entitlement to 
dysthymia with borderline personality disorder and 
intermittent explosive disorder on the basis that new and 
material evidence had not been submitted.

The Veteran was scheduled to appear before the Board seated 
at the RO in Jackson, Mississippi, on June 27, 2007.  
However, the Veteran did not report to the hearing, and has 
not provided an explanation for his absence.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.703 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The evidence of record indicates that the Veteran is in 
receipt of Social Security disability benefits.  The RO sent 
the Veteran a letter, dated in September 2005 that informed 
him that they had requested records from the Social Security 
Administration (SSA).  Although the April 2006 Supplemental 
Statement of the Case actually notes the SSA determination 
and associated medical records as reviewed, those documents 
do not seem to be included in the Veteran's claims file.  
Because these records may be of use in deciding the claim, 
these records are relevant and should be obtained/attached to 
the file prior to the Board's adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Subsequently, the RO should review any additional evidence of 
record, including any private medical records submitted since 
the last Supplemental Statement of the Case (SSOC), 
readjudicate the claim on appeal, and issue a new SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Although the April 2006 Supplemental 
Statement of the Case actually notes the 
Veteran's Social Security Administration 
(SSA) determination and related medical 
records as reviewed, those documents do 
not seem to be included in the Veteran's 
claims file.  Obtain and associate with 
the claims file all relevant records 
related to the Veteran's SSA benefits 
claim, to include any medical records upon 
which SSA based its decision.  If the 
search for such records proves 
unsuccessful, documentation to that effect 
must be added to the claims file.

2.  Following the above requested 
development, the RO should review all 
additional evidence and readjudicate the 
claim on appeal, to include any private 
medical records submitted since the last 
Supplemental Statement of the Case (SSOC).  
The RO should also provide the Veteran and 
his representative with a SSOC and allow 
the Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




